     Case 2:19-cv-01051-JCM-NJK Document 24 Filed 12/16/19 Page 1 of 2



 1   THEODORE PARKER, III, ESQ.
     Nevada Bar No. 4716
 2   PARKER, NELSON & ASSOCIATES, CHTD.
     2460 Professional Court, Suite 200
 3   Las Vegas, Nevada 89128
     Telephone:    (702) 868-8000
 4   Facsimile:    (702) 868-8001
     Email: tparker@pnalaw.net;
 5
     Attorneys for Defendant,
 6   Zurich American Insurance Company
 7
                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10    MGM RESORTS INTERNATIONAL and                     CIVIL ACTION NO. 2:19-cv-01051-JCM-NJK
      MANDALAY BAY, LLC, and MANDALAY
11    RESORTS GROUP, and MGM RESORTS
      FESTIVAL GROUNDS, LLC and MGM                        STIPULATION AND ORDER FOR
12    RESORTS VENUE MANAGEMENT, LLC,                      DISMISSAL WITHOUT PREJUDICE

13                              Plaintiffs,
            vs.
14
      ZURICH AMERICAN INSURANCE
15    COMPANY,

16                              Defendant.

17          COMES NOW, Plaintiffs, MGM RESORTS INTERNATIONAL, MANDALAY BAY, LLC,

18   MANDALAY RESORTS GROUP, MGM RESORTS FESTIVAL GROUNDS, LLC, and MGM

19   RESORTS VENUE MANAGEMENT, LLC (hereinafter collectively referred to as “Plaintiffs”), by

20   and through their counsel of record, Jarrod Rickard, Esq. and Lawrence J. Semenza III, Esq. of

21   Semenza Kircher Rickard, and Defendant, ZURICH AMERICAN INSURANCE COMPANY

22   (hereinafter “Defendant”), by and through its counsel of record, Theodore Parker, III, of Parker,

23   Nelson & Associates, Chtd., and hereby STIPULATE TO DISMISSAL of this entire action, as

24   follows:

25          The parties agree and STIPULATE TO DISMISS all claims, WITHOUT PREJUDICE; and

26          Each party agrees to bear its own attorney’s fees and costs in regards to the instant action.

27
28
     Case 2:19-cv-01051-JCM-NJK Document 24 Filed 12/16/19 Page 2 of 2



 1          This Stipulation may be executed in one or more counterparts, each of which shall constitute
 2   a duplicate original. A facsimile or other non-original signature shall still create a binding and
 3   enforceable agreement.
 4          IT IS SO STIPULATED.
 5    Dated this 16th day of December, 2019.           Dated this 16th day of December, 2019.
 6
      SEMENZA KIRCHER RICKARD                          PARKER, NELSON & ASSOCIATES,
 7                                                     CHTD.

 8       /s/Jerrod L. Rickard, Esq.            /s/Theodore Parker, III, Esq.
      LAWRENCE J. SEMENZA, III, ESQ.           THEODORE PARKER, III, ESQ.
 9    Nevada Bar No.: 7174                     Nevada Bar No. 4716
      JERROD L. RICKARD, ESQ.                  2460 Professional Court, Suite 200
10    Nevada Bar No.: 10203                    Las Vegas, Nevada 89128
      10161 Park Run Drive, Suite 150          Telephone: (702) 868-8000
11    Las Vegas, Nevada 89145                  Facsimile: (702) 868-8001
      Telephone: (702) 835-6803                Email: tparker@pnalaw.net;
12    Facsimile: (702) 920-8669                Attorneys for Defendant,
      Email: jlr@skrlawyers.com;               Zurich American Insurance Company
13    jlr@skrlawyers.com
      Attorneys for Plaintiffs,
14    MGM Resorts International, Mandalay Bay
      LLC, Mandalay Resorts Group, MGM
15    Resorts Festival Grounds, LLC and MGM
      Resorts Venue Management, LLC
16                                          ORDER

17          IT IS SO ORDERED.

18                                                       ___________________________________
                                                         UNITEDSTATES
                                                         UNITED  STATES DISTRICT
                                                                         MAGISTRATE   JUDGE
                                                                                  JUDGE
19                                                               December 20, 2019
                                                         DATED:____________________________
20
21   Respectfully Submitted By:
     PARKER, NELSON & ASSOCIATES, CHTD.
22
23   /s/Theodore Parker, III, Esq.
     THEODORE PARKER, III, ESQ.
24   Nevada Bar No. 4716
     2460 Professional Court, Suite 200
25   Las Vegas, Nevada 89128
     Attorneys for Defendant,
26
27
28                                              Page 2 of 2
